THE    ATTORNEY    GENERAL
                       OF TEXAS

                        January 13, 1989




Honorable William R. Moore     Opinion No. ~~-1007
Tom Green County Attorney
112 W. Beauregard              Re: Applicability of certain
San Angelo, Texas 76903        statutes to the actions of a
                               local salary grievance com-
                               mittee (RQ-157.4)
Dear Mr. Moore:
     You ask whether a county salary grievance committee may
meet without the county judge, and if so, may the committee
deliberate and vote in closed session.
     It appears that your questions are prompted by a
grievance committee hearing concerning the equalization of a
constable's compensation in the county. Information fur-
nished by you reflects that the county judge directed a
commissioner to chair the hearing in his absence.        YOU
further state that after the hearing the committee held a
closed session to deliberate and vote. The presiding county
commissioner participated in the closed session, but left
before the vote was taken by the committee.
     Section 152.014 of the Local Government Code provides
for the composition of the salary grievance committee.
Section 152.014 states:
           (a) In each county there is a      salary
        grievance committee composed of the   county
        judge and:
              (1) the sheriff, county tax assessor-
           collector,   county   treasurer,    county
           clerk, district clerk, county attorney or
           criminal district attorney, and the number
           of public members necessary to provide
           nine voting members; or
              (2) nine public members, if the com-
           missioners court votes on the      second
           Monday in January each year to have nine
           public members.


                              p. 5180
Honorable William R. Moore - Page 2    (ZM-1007)




           (b) The county judge is chairman of       the
        committee, but is not entitled to vote.
           (c) Public members must    be residents    of
        the county.
     While no statutory provision is made for appointment of
a chairman of the committee in his absence, no reason is
perceived why a commissioner serving solely in the capacity
of a non-voting chairman of the committee by appointment of
the county judge would invalidate any action taken by the
committee that was regular in all other respects.
     You also ask whether the deliberations and vote by    the
committee in closed session renders its action invalid.
     In Attorney General Opinion H-1281 (1978) it was con-
cluded that a salary grievance committee is a "governmental
body" under article 6252-17, V.T.C.S., and is required to
comply with the requirements of the Open Meetings Act.   All
"meetingsB1held by "governmental bodies" must be open to the
public unless an executive session is expressly permitted.
V.T.C.S. art. 6252-17, 5 2(a).    Cox Enternrises. Inc. v.
Bo rd o TN    ee    f th   A stin Indeo. School Dist., 706
S.;.2d 9f56,;:8 s(T:x. 1:86):   Also, even if an executive
session is authorized, no votes may be taken in executive
session. The deliberations and vote of a governmental body
come within the definition of a '0meeting10as that term is
defined in section l(a) of article 6252-17. Section 2(L) of
the Open Meetings Act requires that all final .actions,
decisions, or votes be      made in open meetings.       cox
Enternrises, 706 S.W.2d at 958.
     You do not suggest that the 1tmeeting1tyou have des-
cribed comes within any exception to the act. But see art.
6252-17, 5 2(g); cf. Attorney General Opinion H-496 (1975).
Section 3(a), provides that any action taken by a "govern-
mental body" in violation of this act is voidable.   Whether
a particular action should be invalidated must be decided in
district court, and cannot be decided as a matter of law in
an opinion of the attorney general.    &g Attorney General
Opinion JM-985 (1988).
                      SUMMARY
           The action taken by a salary grievance
        committee with a non-voting      commissioner
        presiding by designation of an absent county
        judge is not invalid because of his absence.
        The deliberations and vote of the salary


                             P. 5181
Honorable William R. Moore - Page 3    (JM-1007)




        grievance committee in closed session is in
        violation of article 625247, V.T.C.S., and
        any action taken at the meeting is voidable.




                                      JIM     MATTOX
                                      Attorney General of Texas
WARY KELLER
First Assistant Attorney General
Lou lK!cREARY
Executive Assistant Attorney General
JUDGE ZOLLIE STRANLHY
Special Assistant Attorney General
RICK GILPIN
Chairman, Opinion Committee
Prepared by Tom G. Davis
Assistant Attorney General




                              p. 5182